Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 03/02/2020. 
4.	Claims 1 and 11 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 06/04/2021 was considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.      Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-10 and 10 of U.S Patent No 10579625. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Note
9.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.        Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Tzvi et al (US 20130219266 A1) hereinafter as Tzvi in view of Shilman et al (US 20090319342 A1) hereinafter as Shilman.

13.         Regarding claim 1, Tzvi teaches a system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform: receiving a plurality of snippets of a plurality of user reviews for a product (Fig 9, [0040], “a customized home web page 900 of objective and/or subjective data displayed on a browser is shown in FIG. 9.  A plurality of items 910, preferably comprising an image 912 (product) and a corresponding snippet 914, are displayed on the home page 900.  For example, an item 910-1 comprises an image 912-1 and a corresponding snippet 914-1.”), each respective snippet of the plurality of snippets relating to at least one respective user attribute category of a plurality of user attribute categories ([0039], “To determine the most desirable snippet a plurality of potential snippets from an information source may be at least one user attribute category)”, see also [0040])  ; 
Tzvi did not specifically teach creating a score for each respective snippet of the plurality of snippets based on: a probability of association between at least one user attribute category and one or more seed words, the one or more seed words describing one or more qualities of the product; and facilitating displaying, on a user device of a user, a first snippet of the plurality of snippets, the first snippet of the first plurality of snippets having a higher score of the scores for the plurality of snippets than another score of the scores for the plurality of snippets  .  
However Shilman teaches creating a score for each respective snippet of the plurality of snippets based on: a probability of association between at least one user attribute category and one or more seed words, the one or more seed words describing one or more qualities of the product ([0028], “Products can be ranked based on their overall quality as determined by collective quality judgment of the product given a collection of product reviews.”, [0029], “The user interface allows the user to browse the individual detailed opinions behind the summary quality judgments corresponding to the rankings.  For example, if a user wants to know why a camera rates well for moms, it is easy to filter into the reviews and posts (seed words associated with user personas (one user attribute category)) that describe moms' experiences with the camera (positive sentiment, negative sentiment, or all)”[0034], “The user feedback module 365 allows a user to input information (seed word) useful for learning for improving the models stored in topic model store 370, sentiment model store 375, and normalized data store 305.” [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas.  In one embodiment, given a topic, a set of products, a set of reviews (or any other text) that discusses those products, and a set of metadata about the products such as prices and specifications, the analysis determines a normalized score (e.g. ranging from 0 to 100) for each product with respect to the topic.” [0039], “The relevance analyzer 335 analyzes 510 relevance of a snippet to a product/topic and determines a relevance score to the snippet indicating how relevant the snippet is for the topic.”, [0040] “The sentiment analyzer 340 performs sentiment The reputation analyzer 345 analyzes 530 credibility of documents to determine a credibility score for a snippet. The credibility of a snippet is analyzed based on factors including credibility of the author and the credibility of the source of document.”, Finally see FIG. 9 is a flowchart of a process for computing the quality score of product/topic (score for each respective snippet) and [0042], “The aggregate score (score for each respective snippet) is computed based on a various factors including the relevance score of the snippet, the sentiment score of the snippet, and the credibility score of the snippet.”, [0043], “Based on the displays, users contribute feedback to the system that is incorporated by user feedback module 365.  The system 200 adapts to this feedback and learns to produce better results.  For example, relative product quality can be displayed as a ranked list.  Users can browse these visualizations, and if they disagree with ranking, they can provide feedback to the user feedback module 365”); and facilitating displaying, on a user device of a user, a first snippet of the plurality of snippets, the first snippet of the first plurality of snippets having a higher score of the scores for the plurality of snippets than another score of the scores for the plurality of snippets (Fig 10, [0072], displaying the ranking of products with respect to the topic. [0043], “the user interaction module 360 generates displays to show the scores related to product/topics and snippets to an end user of the system, or to a curator who is responsible for ensuring that the system produces high quality results... For example, relative product quality can be displayed as a ranked list.  Users can browse these visualizations, and if they disagree with ranking, they can provide feedback to the user feedback module 365, for example by proposing that a product should be voted up or down in the ranking.”).  
Shilman also teaches receiving a plurality of snippets of a plurality of user reviews for a product (Abstract, “Snippets of text obtained from the documents are analyzed for relevance, sentiment, credibility and other aspects that help evaluate the quality of a product.” Fig 2, [0026], product reviews 215, [0038]-[0039], “A product can have any number of text snippets  each respective snippet of the plurality of snippets relating to at least one respective user attribute category of a plurality of user attribute categories ([0028]-[0029], “products can be ranked based on certain aspects of the product called a topic, for example, product features, attributes, usages, or user personas (plurality of user attribute categories).” Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas (plurality of user attribute categories).”, [0071]- [0072]); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shilman’s system into Tzvi’s and by incorporating Shilman into Tzvi because both systems are related to personalized review snippet would evaluate quality of products based on different aspects of products using information available in electronic data, for example, user-contributed online content.

14.	Regarding claim 2, Tzvi and Shilman teach the invention as claimed in claim 1 above and Tzvi further teaches wherein the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform: determining a first user attribute category of the plurality of user attribute categories for the user of the user device ([0051], “It should be noted that while uniquifiers are used with respect to the above mentioned descriptions, identifiers or other user profile attributes may be used for this purpose (a first user attribute category)”) , and selecting the first snippet of the plurality of snippets wherein: the first snippet of the first plurality of snippets relates to at least one user attribute category of the plurality of user attribute categories ([0039], “To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user (at least one user attribute category)”); the at least one user attribute category of the plurality of user attribute categories corresponds to the first user attribute category determined for the user; and the first snippet of the first plurality of snippets is personalized to the user ([0039], “To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user (at least one user attribute category)”).  
Also Shilman teaches the limitation wherein the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform: determining a first user attribute category of the plurality of user attribute categories for the user of the user device ([0028]- [0029], “Products can be ranked based on suitability of the product for a particular type of user (also referred to as persona).  For example, a camera that is suitable for a professional photographer may not be suitable for a first time user, and vice versa.” Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas (a first user attribute category).”, [0071]- [0072]); and selecting the first snippet of the plurality of snippets (Fig 6, step 615, [0048], “A relevance analyzer 335 selects 615 a snippet”), wherein: the first snippet of the first plurality of snippets relates to at least one user attribute category of the plurality of user attribute categories (Fig 6, steps 620 to 640, [0048], “the relevance analyzer computes 630 a feature for the snippet.” , see also  Abnstract, “Snippets of text obtained from the documents are analyzed for relevance, sentiment, credibility and other aspects that help evaluate the quality of a product.  Feature vectors are computed for snippets to analyze relevance, sentiment, or credibility.  Statistical analysis is performed on the feature vectors to estimate a measure of the relevance, sentiment, or credibility.  Factors associated with various snippets are aggregated to compute a quality score for a product or a particular aspect of product including product features, attributes, usages, or user personas.” [0028]- [0029], [0071]- [0072]); the at least one user attribute category of the plurality of user attribute categories corresponds to the first user attribute category determined for the user; and the first snippet of the first plurality of snippets is personalized to the user ([0028], “Products can be ranked based on their overall quality as determined by collective quality judgment of the product given a collection of product reviews.  Products can be ranked based on certain aspects of the product called a topic, for example, product features, attributes, usages, or user personas....Products can be ranked based on suitability of the product   

15.	Regarding claim 3, Tzvi and Shilman teach the invention as claimed in claim 2 above and Tzvi further teaches wherein determining the first user attribute category comprises determining the first user attribute category based upon a browsing history of the user ([0058], “For the purpose of RSS feeds' discovery and registration, the system 400 tracks the browsing history of the user and automatically registers the user to an RSS feed of any web page in which the user browsed and showed an interest. In addition to checking the uniquifiers this may be further determined by identification of a longer stay time, bookmarking of a page, digging for additional information respective of the page viewed, sending a link of the page to another person, repeated visits to the web page, and more.”, see also claim 23). Also Shilman teaches the limitation at ([0029], “The user interface allows the user to browse the individual detailed opinions behind the summary quality judgments corresponding to the rankings.  For example, if a user wants to know why a camera rates well for moms, it is easy to filter into the reviews and posts that describe moms' experiences with the camera (positive sentiment, negative sentiment, or all)”, [0044]-[0045], click through user action, [0066]).  

16.	Regarding claim 4, Tzvi and Shilman teach the invention as claimed in claim 2 above and Tzvi further teaches wherein determining the first user attribute category comprises determining the first user attribute category based upon profile information of the user ([0051], “It should be noted that while uniquifiers are used with respect to the above mentioned descriptions, identifiers or other user profile attributes may be used for this purpose (a first user attribute category)”). Also Shilman teaches the limitation at ([0028], [0072], user personas).
 
17.	Regarding claim 5, Tzvi and Shilman teach the invention as claimed in claim 2 above and Tzvi further teaches wherein: 
receiving the plurality of snippets of the plurality of user reviews for the product comprises receiving a first plurality of snippets of a first plurality of user reviews of a first product and a second plurality of snippets of a second plurality of user reviews of a second product (Abstract, [0032]); 
selecting the first snippet of the plurality of snippets comprises selecting a first snippet of the first plurality of snippets relating to the first user attribute category, as determined for the user ([0039], “To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user (at least one user attribute category)”); 
facilitating displaying, on the user device of the user, the first snippet of the plurality of snippets comprises facilitating displaying, on the user device of the user, the first snippet of the first plurality of snippets proximate the first product on the user device (Fig 9-11, Abstract, [0039]-[0040]); and 
the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform: performing topic modeling of the first plurality of user reviews of the first product to find the first snippet of the first plurality of snippets within the first plurality of user reviews relating to the first user attribute category of the plurality of user attribute categories ([0033], “topics relevant to the user profile, and shortcuts to recently accessed information.”, [0039]-[0040], “In one embodiment of the invention the items 910 are selected such that there is a distribution between different topics determined to be of interest to the user based on the user's identifiers, and/or user profile, and/or uniquifiers.  The personalized home page 900 may further contain thumbnails 922 of favorite sites 920 of the user.  A favorite site, for example site 922-1, may be selected based on the popularity of use by the user.  However, in one embodiment of the invention a favorite site may be determined for the user based on the user's identifiers, and/or user profile, and/or uniquifiers and/or navigation history.”, [0042], [0059]); 
performing topic modeling of the second plurality of user reviews of the second product to find a second snippet of the first plurality of snippets within the second plurality of user reviews relating to a second user attribute category of the plurality of user attribute categories, wherein the second user attribute category is different from the first user attribute category ([0033], [0039]-[0040], ““In one embodiment of the invention the items 910 are selected such that there is a distribution between different topics (plurality of the user attribute categories) determined to be of interest to the user based on the user's identifiers, and/or user profile, and/or uniquifiers. ...To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user (plurality of user attribute category)”, [0051], “It should be noted that while uniquifiers are used with respect to the above mentioned descriptions, identifiers or other user profile attributes may be used for this purpose without departing from the scope of the invention.”); 
601732023.230Docket No. 2984US02/1761284.XXXdetermining the second user attribute category of the plurality of user attribute categories for the user is different from the first user attribute category for the user ([0026], “It may further be determined if the specific context of the user (user attribute categories) may be, for example, information relevant during work hours which may be different from information sought during other times.”, [0040], “In one embodiment of the invention the items 910 are selected such that there is a distribution between different topics determined to be of interest to the user based on the user's identifiers, and/or user profile, and/or uniquifiers.”, [0040], “Moreover, a user profile that is a combination of uniquifiers may change over time, for example, the time of day, day of week, or other basis for change, or even, for example, the football season for sports but not outside of that period.  That is, the user profile is used as a different context of the user's use of the user device.  The change of a user profile may impact the retrieval of data from a RSS feed.  Furthermore, as data is provided from a RSS feed to which the user was registered by the system 400,”); 
selecting the second snippet of the second plurality of snippets relating to the second user attribute category that corresponds to the second user attribute category determined for the user ([0039], “To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user; and 
facilitating displaying, on the user device of the user, the second snippet of the second plurality of snippets proximate the second product on the user device ([0060], “The system 400 displays to the user the data items with the best scores for the different interests the user may have and collects feedback about the user actions on each item as discussed hereinabove.” Fig 9-11, Abstract, [0039]- [0040]). 
Also Shilman teaches receiving the plurality of snippets of the plurality of user reviews for the product comprises receiving a first plurality of snippets of a first plurality of user reviews of a first product and a second plurality of snippets of a second plurality of user reviews of a second product ([0006], Fig 2, [0026], product reviews 215, [0028] “The analysis subsystem 235 utilizes the gathered information to rank products based on quality or by a topic (described below).  Products can be ranked based on their overall quality as determined by collective quality judgment of the product given a collection of product reviews”. [0038]-[0039], “A product can have any number of text snippets associated with it, for example, user or expert reviews about the product, blog or forum posts, articles, and so on.”, [0041], [0044]-[0046], see also Fig 5, [0038]-[0039]); 
selecting the first snippet of the plurality of snippets comprises selecting a first snippet of the first plurality of snippets relating to the first user attribute category, as determined for the user  ([0028]- [0029], “products can be ranked based on certain aspects of the product called a topic, for example, product features, attributes, usages, or user personas.” Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas (first user attribute category).”, [0071]- [0072]); 
facilitating displaying, on the user device of the user, the first snippet of the plurality of snippets comprises facilitating displaying, on the user device of the user, the first snippet of the first plurality of snippets proximate the first product on the user device (Fig 10, [0072], displaying the ranking of products with respect to the topic. [0043], “the user interaction module 360 generates displays to show the scores related to product/topics and snippets to an end user of the system, or to a curator who is responsible for ensuring that the system produces high quality results.”); and 
the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform: performing topic modeling of the first plurality of user reviews of the first product to find the first snippet of the first plurality of snippets within the first plurality of user reviews relating to the first user attribute category of the plurality of user attribute ([0028], [0032]-[0033], [0038]-[0047], topic modeling); 
performing topic modeling of the second plurality of user reviews of the second product to find a second snippet of the first plurality of snippets within the second plurality of user reviews relating to a second user attribute category of the plurality of user attribute categories ([0028], [0032]-[0033], [0038]-[0047]), wherein the second user attribute category is different from the first user attribute category  (Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas (different user attribute category).”, [0071]- [0072]);  
601732023.230Docket No. 2984US02/1761284.XXXdetermining the second user attribute category of the plurality of user attribute categories for the user is different from the first user attribute category for the user (Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas (different user attribute category).”, [0071]- [0072]); 
selecting the second snippet of the second plurality of snippets relating to the second user attribute category that corresponds to the second user attribute category determined for the user ([0028]- [0029], “products can be ranked based on certain aspects of the product called a topic, for example, product features, attributes, usages, or user personas.” Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features (second user attribute category), attributes, usages, or user personas.”, [0071]- [0072]); and 
facilitating displaying, on the user device of the user, the second snippet of the second plurality of snippets proximate the second product on the user device (Fig 10, [0072], displaying the ranking of products with respect to the topic. [0043], “the user interaction .  

18.	Regarding claim 6, Tzvi and Shilman teach the invention as claimed in claim 2 above and Tzvi further teaches wherein: 
receiving the plurality of snippets of the plurality of user reviews for the product comprises receiving a first plurality of snippets of a first plurality of user reviews of a first product and a second plurality of snippets of a second plurality of user reviews of a second product (Abstract, [0032]); 
facilitating displaying, on the user device of the user, the first snippet of the plurality of snippets comprises facilitating displaying, on the user device of the user, the first snippet of the first plurality of snippets proximate the first product ([0060], “The system 400 displays to the user the data items with the best scores for the different interests the user may have and collects feedback about the user actions on each item as discussed hereinabove.” Fig 9-11, Abstract, [0039]- [0040]); and 
the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform: 
performing topic modeling of the first plurality of user reviews of the first product to find the first snippet of the first plurality of snippets within the first plurality of user reviews relating to the first user attribute category of the plurality of user attribute categories ([0033], [0039]-[0040], ““In one embodiment of the invention the items 910 are selected such that there is a distribution between different topics (plurality of the user attribute categories) determined to be of interest to the user based on the user's identifiers, and/or user profile, and/or uniquifiers. ...To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user (plurality of user attribute category)”, [0051], “It should be noted that while uniquifiers are used with respect to the above mentioned descriptions, ; and 
performing topic modeling of the second plurality of user reviews of the second product to find a second snippet of the second plurality of snippets within the second plurality of user reviews relating to the first user attribute category of the plurality of user attribute categories, wherein a second user attribute category is different from the first user attribute category ([0033], [0039]-[0040], ““In one embodiment of the invention the items 910 are selected such that there is a distribution between different topics (plurality of the user attribute categories) determined to be of interest to the user based on the user's identifiers, and/or user profile, and/or uniquifiers. ...To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user (plurality of user attribute category)”, [0051], “It should be noted that while uniquifiers are used with respect to the above mentioned descriptions, identifiers or other user profile attributes may be used for this purpose without departing from the scope of the invention.”); 
selecting the second snippet of the second plurality of snippets relating to the first user attribute category that corresponds to the first user attribute category determined for the user ([0039], “To determine the most desirable snippet a plurality of potential snippets from an information source may be generated and then checked against the identifiers, the user profile, and/or uniquifiers of the user)”) ; and  601732023.231Docket No. 2984US02/1761284.XXX facilitating displaying, on the user device of the user, the second snippet of the second plurality of snippets proximate the second product ([0060], “The system 400 displays to the user the data items with the best scores for the different interests the user may have and collects feedback about the user actions on each item as discussed hereinabove.” Fig 9-11, Abstract, [0039]- [0040]).  
Also Shilman also teaches receiving the plurality of snippets of the plurality of user reviews for the product comprises receiving a first plurality of snippets of a first plurality of user reviews of a first product and a second plurality of snippets of a second plurality of user reviews of a second product ([0006], Fig 2, [0026], product reviews 215, [0028] “The analysis subsystem 235 utilizes the gathered information to rank products based on quality or by a topic Products can be ranked based on their overall quality as determined by collective quality judgment of the product given a collection of product reviews”. [0038]-[0039], “A product can have any number of text snippets associated with it, for example, user or expert reviews about the product, blog or forum posts, articles, and so on.”, [0041], [0044]-[0046], see also Fig 5, [0038]-[0039]); 
facilitating displaying, on the user device of the user, the first snippet of the plurality of snippets comprises facilitating displaying, on the user device of the user, the first snippet of the first plurality of snippets proximate the first product (Fig 10, [0072], displaying the ranking of products with respect to the topic. [0043], “the user interaction module 360 generates displays to show the scores related to product/topics and snippets to an end user of the system, or to a curator who is responsible for ensuring that the system produces high quality results.”); and 
the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform: 
performing topic modeling of the first plurality of user reviews of the first product to find the first snippet of the first plurality of snippets within the first plurality of user reviews relating to the first user attribute category of the plurality of user attribute categories ([0028], [0032]-[0033], [0038]-[0047], topic modeling); and 
performing topic modeling of the second plurality of user reviews of the second product to find a second snippet of the second plurality of snippets within the second plurality of user reviews relating to the first user attribute category of the plurality of user attribute categories ([0028], [0032]-[0033], [0038]-[0047], topic modeling), wherein a second user attribute category is different from the first user attribute category (Fig 5, [0038], “The analysis also determines topic scores for topics related to a product providing quality assessment of the product with respect to a set of product features, attributes, usages, or user personas (different user attribute category).”, [0071]- [0072]); 
selecting the second snippet of the second plurality of snippets relating to the first user attribute category that corresponds to the first user attribute category determined for the user ([0028]- [0029], “products can be ranked based on certain aspects of the product called a second user attribute category), attributes, usages, or user personas.”, [0071]- [0072]); and  601732023.231Docket No. 2984US02/1761284.XXX facilitating displaying, on the user device of the user, the second snippet of the second plurality of snippets proximate the second product (Fig 10, [0072], displaying the ranking of products with respect to the topic. [0043], “the user interaction module 360 generates displays to show the scores related to product/topics and snippets to an end user of the system, or to a curator who is responsible for ensuring that the system produces high quality results.”).  

19.	Regarding claim 7, Tzvi and Shilman teach the invention as claimed in claim 2 above and Shilman further teaches wherein a probability of the first snippet of the first plurality of snippets relating to the at least one user attribute category corresponding to the first user attribute category determined for the user is determined by an equation operating as a function of: the probability of the first snippet of the first plurality of snippets relating to the at least one user attribute category; the first user attribute category, as determined; and the plurality of user attribute categories ([0060]-[0062], vote snippet based user attribute categories(relevance), see equation (2)).  

20.	Regarding claim 8, Tzvi and Shilman teach the invention as claimed in claim 1 above and Tzvi further teaches wherein the plurality of user attribute categories comprises value- conscious, quality-conscious, brand-conscious, product popularity, gender, age, and location ([0040], “popularity of use by the user”, [0040], “the age, name, geographic zone, and other similar items are labeled identifiers because they can be easily determined in advance of the operation of gathering information about the user.”, [0052], “threshold value”, [0060], “When data items are not textual, the system retrieves tags and other metadata that describe the content item, e.g., author, subject, popularity, and description, which may then be checked against the user's uniquifiers.”).  

21.	Regarding claims 9 and 19, Tzvi and Shilman teach the invention as claimed in claim 2 above and Tzvi further teaches wherein facilitating displaying, on the user device of the user, the first snippet of the plurality of snippets comprises: facilitating displaying, on the user device of the user, the first snippet of the plurality of snippets proximate the product on a website (Fig 9-11, Abstract, [0039]- [0040]) Also Shilman teaches the limitation at (Fig 10, [0072], displaying the ranking of products with respect to the topic. [0043], “the user interaction module 360 generates displays to show the scores related to product/topics and snippets to an end user of the system, or to a curator who is responsible for ensuring that the system produces high quality results.”).  

22.	Regarding claim 10, Tzvi and Shilman teach the invention as claimed in claim 9 above and Tzvi further teaches wherein the product is displayed in a product carousel on the website (Fig 9-11, Abstract, [0039]- [0040]).  

23.	Regarding claims 11-18 and 20, those claims recite a method performs the method of the system claims 1-5 and 10 respectively and are rejected under the same rationale.

CONCLUSION
24.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Zhang et al (US 20140245115 A1)
Shen et al (US 20110113027 A1) 
Huang et al (US 20080215571 A1)
Campbell et al (US 20140188862 A1)
Parihar et al (US 20170132229 A1)
Dessa et al (US 20110314007 A1)
Alonso et al (US 20150039603 A1)
Dasher et al (US 20120290566 A1)
Zaragoza (US 20150242393 A1)
Cai et al (US 20110137906 A1)
Weissinger et al (US 20170255536 A1)
Nordstrom (US 9311363 B1)
Naqvi (US 20160321278 A1)
Solanki et al (US 20160078038 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169